United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 02-1619
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Richard William Reed,                   *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 12, 2002

                                  Filed: July 29, 2002
                                   ___________

Before WOLLMAN, RICHARD S. ARNOLD, and LOKEN, Circuit Judges.
                         ___________

WOLLMAN, Circuit Judge.

        Richard William Reed appeals from his conviction for possession of counterfeit
bills in violation of 18 U.S.C. § 472. We affirm.1




      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
                                           I.

        On August 13, 2001, Reed was arrested on a warrant unrelated to the present
case. As Reed was being processed at the Polk County, Iowa, Jail, a detention officer
noticed that some of the bills in Reed’s wallet did not feel like real bills. The
counterfeit bills found in the wallet, totaling $255, included two one-hundred dollar
bills, two twenty-dollar bills, and three five-dollar bills. Each bill of like
denomination contained an identical serial number. In addition, a genuine five-dollar
bill in Reed’s possession was found to be the master bill for the counterfeit five-dollar
bills. The United States Secret Service was contacted, but by the time Secret Service
agents examined the bills Reed had been released.

       Special Agent Tony Every of the Secret Service tried unsuccessfully on two
occasions to speak with Reed at his home. Every testified that on the first occasion,
August 28, 2001, he and a fellow agent went to Reed’s residence. No one responded
to Every’s ringing of the doorbell and his knocking on the door, notwithstanding the
fact that there were cars parked outside the residence and the lights and TV were on
within the house. The agents then left the premises and kept the home under
surveillance from around the corner of the block. Upon noticing an individual
leaving the residence, Every asked the person whether Reed was in the home. Every
then again rang the doorbell and knocked on the door, once again receiving no
response.

      Every then contacted Reed’s mother and girlfriend, informing them that he
wanted to speak with Reed , giving them his name and phone number and asking that
they have Reed contact him immediately.

     Every, accompanied by two other agents, returned to Reed’s residence on
September 11. Upon seeing an individual enter the garage on the property, they
knocked on the garage door, announced their identity, and stated that they needed to

                                          -2-
speak to the person within the building. Upon receiving no response, the agents left
the premises.

      Every eventually arrested Reed on October 4, 2001, when Reed appeared at an
appointment with his state parole officer.

        Every testified that at the time of his arrest Reed told him that he had received
the counterfeit bills as part of the cash paid to him by a man who purchased a go-cart
Reed was selling. Every also testified that Reed did not give him a description of the
purchaser other than that he was male, that Reed did not relate the circumstances
surrounding his discovery of the fact that he had been paid partially in counterfeit
bills, and that Reed did not seem upset that he had been cheated. Every testified that
when he asked Reed why he had not contacted him, Reed stated that he did not know
that Every was looking for him.

       Reed and his mother testified that on the evening of August 12, 2001, Reed
sold a go-cart for cash to a man they had not seen before nor since. Reed testified that
he discovered sometime early the next day that he had been paid partly in counterfeit
bills. Reed also testified that he never contacted a bank, the police, or the Secret
Service about the counterfeit bills. He also never mentioned the bills at the time of
his unrelated arrest on August 13, 2001. Reed acknowledged that his mother and
girlfriend had told him about Every’s message that he needed to speak with Reed and
that his mother had given him Every’s phone number. Reed explained that his failure
to cooperate with Every stemmed from his anger at the Polk County Jail officials’
refusal to return his genuine currency to him following his release from the jail.2




      2
       Reed also testified that he in fact did try to call the number that Every left with
his mother but only reached voice mail and never left a message.

                                           -3-
                                          II.

       The government must prove beyond a reasonable doubt that a defendant
charged with possession of counterfeit currency in violation of 18 U.S.C. § 472
knowingly possessed counterfeit money with the intent to defraud. See United States
v. Pitts, 508 F.2d 1237, 1239 (8th Cir. 1974). Reed contends that the evidence
adduced at trial was insufficient to support the jury’s guilty verdict. “In evaluating
the sufficiency of the evidence supporting a jury verdict against a defendant, we
review the evidence in the light most favorable to the government and give the
government the benefit of all inferences that reasonably may be drawn from the
evidence.” United States v. Ortiz-Martinez, 1 F.3d 662, 668 (8th Cir. 1993) (citing
United States v. Drews, 877 F.2d 10, 13 (8th Cir. 1989)).

      Reed admitted that he knowingly possessed counterfeit bills. Thus, the only
disputed element of the crime was whether Reed had the requisite intent to defraud.
The government’s evidence was strictly circumstantial. See United States v.
Armstrong, 16 F.3d 289, 292 (8th Cir. 1994) (stating that essential elements of
counterfeiting “offenses are seldom provable by direct evidence”).

       Reed argues that the only evidence of his guilt was what came to light on cross-
examination when he chose to testify on his own behalf. Thus, he concludes that the
evidence is insufficient because the government is required to have presented
evidence other than his denial of his guilt. Reed is correct that the government may
not rely solely on the jury’s disbelief of a defendant’s denials to meet its burden of
proof. See United States v. Davidson, 122 F.3d 531, 536 (8th Cir. 1997) (citing
United States v. Brown, 53 F.3d 312, 314-25 (11th Cir. 1995); United States v.
Zafiro, 945 F.2d 881, 888 (7th Cir. 1991)). However, “[w]hen there is other
corroborative evidence of guilt, the jury can properly draw an inference of guilt from
its disbelief of the defendant’s denials.” Id.



                                         -4-
       The government argues that Reed’s avoidance of Every is corroborative
evidence of intent. Reed characterizes his reluctance to speak with Every as an
assertion of his Fifth Amendment privilege against self-incrimination. Reed also
attempts to distinguish Pitts, 508 F.2d at 1240, on which the district court relied.
Although not directly on point, Pitts does establish that furtive conduct in the face of
police interest in counterfeiting activities is probative evidence of intent to defraud.
Id. The government argued to the jury that a person who has been defrauded of $255
is not acting with an innocent mind when he seeks to avoid the very law enforcement
officials charged with the task of remedying the wrong allegedly perpetrated against
him. Although we acknowledge that Reed had no obligation to speak with Every, we
find that the jury could properly consider his reluctance to do so as circumstantial
evidence of Reed’s intent to defraud in the circumstance of this case.

       Reed disputes the government’s reliance on the presence of the master bill
because the government presented no evidence that any counterfeit bills generated
from the master bill were passed. In this way, Reed attempts to distinguish United
States v. Malone, 49 F.3d 393, 397 (8th Cir. 1995), in which we found that a “jury
could also reasonably find that Malone had the intent to defraud, based on Malone’s
possession of the master bill used for the counterfeit bills recovered from the bars.”
Although the jury may certainly have accorded less weight to Reed’s possession of
the master bill in the absence of any passed bills, it could still consider his possession
of the master bill as circumstantial evidence of his intent to defraud.

      Finally, in Armstrong, we acknowledged that separation of counterfeit bills
from genuine bills is evidence from which a jury may infer guilty knowledge. 16
F.3d at 292. Guilty knowledge requires not only that the defendant knew the bills
were counterfeit, but that he possessed them with the intent to defraud. Reed himself
provided evidence that he kept the counterfeit and genuine bills separated in his
wallet. Thus, the jury was entitled to infer from that action an intent to defraud.



                                           -5-
       In light of the corroborative evidence recited above, we find that the jury could
properly draw an inference of guilt based on its disbelief of Reed’s denial of any
intent to defraud. Accordingly, although the government’s evidence was certainly
less than overwhelming, it was sufficient to support the jury’s verdict.

      The conviction is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -6-